Citation Nr: 1827060	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extension of a temporary total rating due to treatment requiring convalescence for service-connected post-operative back injury with arthritis, degenerative disc disease of the lumbosacral spine, effective June 3, 2011, to October 1, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to November 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision, which granted a temporary total rating from June 3, 2011, to October 1, 2011, based on surgical or other treatment necessitating convalescence.


FINDING OF FACT

After October 1, 2011, the Veteran's service- connected back disability was not manifested by surgery necessitating at least one month of convalescence, severe postoperative residuals, or immobilization by cast without surgery of one major joint or more.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating for convalescence following surgery for a service-connected back disability, beyond October 1, 2011, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Extension of a Temporary Total Rating

A temporary total rating for convalescence is assigned from the date of hospital admission and continues for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  Temporary total ratings may be terminated without complying with the notice and other procedural actions required by 38 C.F.R. § 3.105 (e). 

An extension of 1, 2, or 3 months beyond the initial 3 months may be granted pursuant to 38 C.F.R. § 4.30(a)(1),(2), or (3), and extensions of one or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1),(2). 

The Veteran underwent partial hemilectomy procedure on his lumbar spine on June 3, 2011.  A temporary total convalescent rating was assigned from June 3, 2011, to October 1, 2011.  The issue is whether the total convalescent rating may be extended beyond October 1, 2011.

On June 4, 2011, the Veteran's doctor, S.J.D., provided a work release form stating that the Veteran would have to take off work for approximately six to eight weeks starting on June 3, 2011, due to lumbar surgery.  On June 9, 2011, Dr. S.J.D. stated that the Veteran's scar was well healed and that he was experiencing some residual pain in his right thigh that should subside with time.  On June 29, 2011, Dr. S.J.D. noted that the Veteran's prior symptoms seemed to be better. 

In January 2012, the Veteran complained of leg and back pain since his back surgery.  He was walking unassisted; had back tenderness; no spasms; increased muscle tension in the right mid-lumbar paraspinous processes; and a well-healed surgical scar with no drainage, erythema, or swelling.  He was stable for discharge to his home that same day with prompt appropriate follow up.  

On June 15, 2012, Dr. S.J.D. submitted a letter stating that the Veteran had a lumbar discectomy surgery on June 3, 2011.  He explained that the Veteran had been restricted to a 15 pounds weight limit; and no repetitive lifting, bending, and twisting for three months after his surgery.

In his April 2014 notice of disagreement, the Veteran indicated that he sought the "maximum benefit."  The Board interprets this as a request for an extension of the time period during which the temporary total rating is in effect.  However, the above evidence reflects that an extension of the Veteran's temporary total rating beyond October 1, 2011, is not warranted.  Such extension can only be made based on the criteria of 38 C.F.R. § 4.30(a), which requires either surgery requiring at least one month of convalescence; severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast without surgery of one major joint or more.  The above evidence shows that the Veteran's convalescence lasted three months, during which time the Veteran was restricted from repetitive lifting, bending, and twisting, and from carrying anything over 15 pounds.  In addition, records in June 2011 and January 2012 reflect that the Veteran's scar was well healed, with no drainage, erythema, or swelling.  There is no indication that any of the criteria of 38 C.F.R. § 4.30(a) were met at any time after the period during which the temporary total rating was in effect.  Thus, the criteria for extending the temporary total rating beyond October 1, 2011, have not been met.

Accordingly, the Veteran's claim for an extension of the temporary total rating for back surgery is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An extension of a temporary total rating due to treatment requiring convalescence is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


